DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 01/19/2021 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 01/19/2021, has been entered. Claims 1-5, 7-13, and 15-20 have been amended. 
35 USC § 112 Rejection
	The 35 USC § 112(b) rejections from the Office Action dated 11/18/2020 have been removed pursuant Applicant’s amendments. Examiner notes that new 112(b) rejections have been added to claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 recite “said user device being a first computer device.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “said user device” as “a user device.”
Additionally, claims 1, 9 and 16 recite “multiple sources.” It is unclear to one of ordinary skill in the art if “multiple sources” are the same as the previously introduced “multiple video sources.” For the purpose of this examination, Examiner interprets “multiple sources” as being the same as “multiple video sources.”
Claims 2-8, 10-15, and 17-20 inherit the deficiencies noted in claims 1, 9 and 16, and are therefore rejected on the same basis.

Claims 2, 10 and 17 recite “multiple sources.” It is unclear to one of ordinary skill in the art if “multiple sources” are the same as the previously introduced “multiple video sources.” For 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 from which claim 20 depends recites “in response to a determination that there are multiple products in the product source” and claim 20 recites “determining that there are multiple products in the product source.” The determination made in claim 20 has already been made it claim 16. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 9-12, 15-18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al. (US 10,803,854 B1), as previously cited as pertinent art not relied upon and hereinafter Danovitz, in view of Mahajan et al. (US 2020/0082816 A1), as previously cited and hereinafter Mahajan, in further view of Yoganandan et al. (US 2018/0336009 A1), newly cited and hereinafter Yoganandan.
Regarding claim 1, Danovitz discloses a method (i.e. Col. 1 Ln. 45-47), said method comprising:
	-receiving, by a listening device, a voice command specifying content comprising a product to purchase, said voice command spoken in a natural language, said user device being a first computing device that received the voice command from a user and transmitted the voice command to the listening device after the first computing device received the voice command from the user, said listening device being a second computing device (Danovitz, see at least: “the user watches the Seinfeld episode using client device 108, the user sees Seinfeld wearing a particular hat.  A visual prompt indicates that the hat can be purchased using a single voice command.  The user utters a voice command "Buy it," [i.e. a voice command specifying content comprising a product to purchase, said voice command spoken in a natural language] which is captured by microphone of client device 106 [i.e. user device being a first computing device that received the voice command from a user], which integrates voice technology with a voice service 204 offered by computing system 102” Col. 4 Ln. 9-15 and “User 104 utters a command "Buy it," which is captured by first client device 106 and processed by the voice service of computing system 102…Computing system 102 identifies the user 
-in response to the voice command, said listening device determining whether there are-multiple video sources of the specified content (Danovitz, see at least: “the user watches the Seinfeld episode using client device 108, the user sees Seinfeld wearing a particular hat…The user utters a voice command "Buy it," [i.e. in response to the voice command] which is captured by microphone of client device 106, which integrates voice technology with a voice service 204 offered by computing system 102” Col. 4 Ln. 9-15 and “the computing system may determine, using the account information associated with the user account, that video content item(s) are being and/or have recently been streamed from the content service of the computing system to multiple devices in association with the user account [i.e. said listening device determining whether there are multiple video sources of the specified content]” Col. 14 Ln. 4-9 also see Col. 4 Ln. 56-60); 

-in response to a determination that there are multiple video sources of the specified content, determining a selection of the product source from the multiple video sources, wherein the single source and each source of multiple video sources is a feed of video data (Danovitz, see at least: “the computing system may determine, using the account information associated with the user account, that video content item(s) [i.e. wherein the single source and each source of multiple video sources is a feed of video data] are being and/or have recently been streamed from the content service of the computing system to multiple devices in association with the user account [i.e. in response to a determination that there are multiple video sources of the specified content] Where video content item(s) are being/have recently been streamed to multiple client devices in association with the user account, the computing system may identify the client device that is closest to the first client device from which the voice command was received [i.e. determining a selection of the product source from the multiple video sources]” Col. 14 Ln. 4-13); 
P201 802040USO 12said listening device determining whether there are multiple products in the product source (Danovitz, see at least: “computing system may identify the content of the video stream that is/was viewed at the time that the command was uttered using information within the content and/or metadata associated with the content…the computing system may use image recognition to identify the content of the video stream [i.e. said listening device determining whether there are multiple products in the product source]” Col. 15 Ln. 22-32); 
-in response to a determination that there is only a single product in the product source, said listening device designating the single product as a specific product to be added to be purchased (Danovitz, see at least: “computing system may then identify a particular item represented within the content of the video stream transmitted to the first client device in association with the user account (612) [i.e. in response to a determination that there is only a single product in the product source].  More particularly, the computing system may identify the particular item that is represented within the content and available for request from the computing system [i.e. said listening device designating the single product as a specific product to be added to be purchased]” Col. 15 Ln. 39-45); 
-said listening device querying the user to select the specific product to be purchased and receiving from the user, a selection of the specific product (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. said listening device] may ask the user whether they would like to proceed with purchasing the identified item [i.e. querying the user to select the specific product to be purchased and receiving from the user, a selection of the specific product]” Col. 16 Ln. 34-37); 
-said listening device transmitting a directive to a computing system to purchase an identification of the specific product (Danovitz, see at least: “computing system 300 offers a 
Danovitz does not explicitly disclose the voice command specifying content comprising a product to add to a product list; the product being to be added to a product list; and adding the identification of the specific product to the product list.
Mahajan, however, teaches receiving a vocal command or query and respond according to the determined context (i.e. abstract), including the known technique of a voice command specifying content comprising a product to add to a product list (Mahajan, see at least: “user 130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e. a voice command specifying content comprising a product to add to a product list]” [0057]);
130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e. product to be added to a product list]” [0057]); and
		the known technique of adding an identification of a specific product to the product list (Mahajan, see at least: “user 130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e adding an identification of the specific product to the product list]” [0057]). These known techniques are applicable to the method of Danovitz as they both share characteristics and capabilities, namely, they are directed to receiving a vocal command or query and respond according to the determined context.
It would have been recognized that applying the known techniques of a voice command specifying content comprising a product to add to a product list; a product to be added to a product list; and adding an identification of a specific product to the product list, as taught by Mahajan, to the teachings of Danovitz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a voice command specifying content comprising a product to add to a product list; a product to be added to a product list; and adding an identification of a specific product to the product list, as taught 

Danovitz in view of Mahajan does not explicitly teach said listening device querying the user to select, from the multiple video sources, the product source comprising the product and receiving, from the user, a selection of the product source from the multiple video sources; and in response to a determination that there are multiple products in the product source, said listening device querying the user to select, from the multiple products, the specific product and receiving from the user, a selection of the specific product from the multiple products.
Yoganandan, however, teaches receiving a voice input at a device (i.e. abstract), including the known technique of a listening device querying the user to select, from the multiple video sources, a product source comprising a product and receiving, from the user, a selection of the product source from the multiple video sources (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation [i.e. a listening device querying the user to select]…The context interaction processing identifies the smart phone 2820 as a first object, and the smart watch 2830 as the second object as options 1 and 2 [i.e. from the multiple video sources, a product source]. A voice utterance 2805 is received by the microphone (e.g., microphone 122). For example, the utterance 2805 may be “select option 1” [i.e. receiving, from the user, a selection of the product source from the multiple video sources]” [0112] and “a cluster of voice enabled displays are kept together, such as in the case of a group of smart digital picture frames (smart picture frames 3010, 3020, 3030 and 3040) [i.e. select, from the multiple video sources, a product source] set up 
		the known technique of, in response to a determination that there are multiple products in the product source, said listening device querying the user to select, from the multiple products, the specific product and receiving from the user, a selection of the specific product from the multiple products (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation, according to some embodiments. Some embodiments provide for explicit selection in a second action. In this example, the context interaction processing identifies all the items in a scene [i.e. in response to a determination that there are multiple products in the product source] and explicitly allows for selection or disambiguation by the user in a second action via voice or other input modalities [i.e. said listening device querying the user to select, from the multiple products, the specific product and receiving from the user, a selection of the specific product from the multiple products]” [0112]). These known techniques are applicable to the method of Danovitz in view of Mahajan as they both share characteristics and capabilities, namely, they are directed to receiving a voice input at a device.
It would have been recognized that applying the known techniques of a listening device querying the user to select, from the multiple video sources, a product source comprising a product and receiving, from the user, a selection of the product source from the multiple video sources; and in response to a determination that there are multiple products in the product source, said listening device querying the user to select, from the multiple products, the specific product 

		Regarding claim 2, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said listening device determining that there are multiple video sources of the specified content (Danovitz, see at least: “the computing system may determine [i.e. said listening device determining], using the account information associated with the user account, that video content item(s) are being and/or have recently been streamed from the content service of the computing system to multiple devices in association with the user account [i.e. that there are multiple video sources of the specified content]” Col. 14 Ln. 4-9).

		Regarding claim 3, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said listening device determining that there is only a single source of the specified content (Danovitz, see at least: “computing system 102 determines [i.e. said listening device determining] that "Seinfeld: Season 3, Episode 1" is being streamed to client device 108 [i.e. that there is only a single source of the specified content] associated with the user account” Col. 4 Ln. 54-56).

		Regarding claim 4, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		Yoganandan, further, teaches receiving a voice input at a device (i.e. abstract), including the known technique of said listening device determining that there are multiple products in the product source (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation, according to some embodiments. Some embodiments provide for explicit selection in a second action. In this example, the context interaction processing identifies all the items in a scene [i.e. said listening device determining that there are multiple products in the product source]” [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danovitz in view of Mahajan with Yoganandan for the reasons identified above with respect to claim 1.
		
		Regarding claim 7, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. 
prioritizing, by the computing system, the specific product within the product list based on a command from the user to the listening device using the natural language processing capabilities of the listening device, wherein said prioritizing includes an interactive dialogue between the user and the listening device utilizing the natural language processing capabilities of the listening device (Mahajan, see at least: “The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e. based on a command from the user to the listening device using the natural language processing capabilities of the listening device]; the virtual assistant can then ask [i.e. wherein said prioritizing includes an interactive dialogue between the user and the listening device utilizing the natural language processing capabilities of the listening device] if the user wishes to add that specific brand to the user's list [i.e. prioritizing, by the computing system, the specific product within the product list] and/or select from previously ordered favorites. The virtual assistant 120 can detect the query or command 240” [0057] Examiner notes the new brand is prioritized in the list over previously order brands per the user dialog). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danovitz with Mahajan for the reasons identified above with respect to claim 1.

		Claims 9-12, and 15 recite limitations directed towards a computer program product (i.e. Col. 7 Ln. 43-47) comprising: a computer-readable storage device (Danovitz, see at least: “the computer program instructions on which various implementations are based may correspond to 
		
		Claims 16-18 recite limitations directed towards a computer system (i.e. Col. 2 Ln. 25), comprising: one or more processors (Danovitz, see at least: “computing system 300 including processor(s) 301 and data store(s) 312 offers a variety of services to client devices via network(s) 304” Col. 5 Ln. 28-30); a memory coupled to the one or more processors (Danovitz, see at least: “the computer program instructions on which various implementations are based may correspond to any of a wide variety of programming languages, software tools and data formats, may be stored in any type of non-transitory computer-readable storage media or memory device(s)” Col. 7 Ln. 43-47); and a computer readable storage device coupled to the one or more processors, said storage device containing instructions executable by the one or more processors via the memory 

		Regarding claim 20, the combination of Danovitz/Mahajan/Yoganandan teach the computer system of claim 16.
		Yoganandan, further, teaches receiving a voice input at a device (i.e. abstract), including the known technique of determining that there are multiple products in the product source (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation, according to some embodiments. Some embodiments provide for explicit selection in a second action. In this example, the context interaction processing identifies all the items in a scene [i.e. determining that there are multiple products in the product source]” [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danovitz in view of Mahajan with Yoganandan for the reasons identified above with respect to claim 16.

		Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz, in view of Mahajan, in further view of Yoganandan, in further view of Berg et al. (US 2015/0317719 A1), as previously cited and hereinafter Berg.
		Regarding claim 5, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. 
		The combination of Danovitz/Mahajan/Yoganandan does not explicitly teach sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer.
		Berg, however, teaches sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer (Berg, see at least: “the transaction facilitation service provider 106 gives the customer-client 104 an option to add the item to their watchlist [i.e. changes made to the product list] and sets a condition [i.e. metadata associated with products on the product list] to trigger a future notification to the customer client 104 when the condition is met.  Once the condition is set, in block 214, the item is added to the customer-client's 104 watchlist.  The process in blocks 208-214 repeats anytime the customer-client 104 activates the client-side code with respect to a new product of interest” [0023] and “the transaction facilitation service provider 106 may be providing services for a specific retailer, Gucci. The transaction facilitation service provider 106 can provide, for Gucci, a list of customer-clients 104 that are searching for a specific Gucci purse, and have set a condition requesting a notification when that specific Gucci purse is available with free shipping [i.e. sharing, by the computing system, the product list, changes made to the product list, and the 
		It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Danovitz/Mahajan/Yoganandan, sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer, as taught by Berg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Danovitz/Mahajan/Yoganandan, to include the teachings of Berg, in order to provide an improved method that would take advantage of collected information about customer intent concerning products in a retailer's product database (Berg, [0007]).

		Regarding claim 6, the combination of Danovitz/Mahajan/Yoganandan/Berg teach the method of claim 5.
		Berg further teaches wherein the metadata includes a marketing tool which prompted a change in the product list (Berg, see at least: “the transaction facilitation service provider 106 gives the customer-client 104 an option to add the item to their watchlist and sets a condition [i.e. metadata] to trigger a future notification to the customer client 104 when the condition is met.  Once the condition is set, in block 214, the item is added to the customer-client's 104 watchlist. The process in blocks 208-214 repeats anytime the customer-client 104 activates the client-side 
		
		Claims 13-14 recite limitations directed towards a computer program product (i.e. [0036]). The limitations recited in claims 13-14 are parallel in nature to those addressed above for claims 5-6, respectively, and are therefore rejected for those same reasons set forth above in claims 5-6, respectively.
		
		Claim 19 recites limitations directed towards a computer system (i.e. abstract). The limitations recited in claim 19 are parallel in nature to those addressed above for claims 5 and are therefore rejected for those same reasons set forth above in claims 5.

		Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danovitz, in view of Mahajan, in further view of Yoganandan, in further view of Ouimet et al. (US 2015/0324881 A1), newly cited and hereinafter Ouimet.
		Regarding claim 8, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said computing system querying the user, via the listening device, to communicate whether the specific product is to be purchased (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. said computing system querying the user, via the listening device] may ask the user whether they would like to proceed with purchasing the identified item [i.e. to communicate whether the specific product is to be purchased]” Col. 16 Ln. 34-37); 
		-in response to receiving a communication from the user, via the listening device purchasing the specific product and computing system querying the user, via the listening device, (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. via the listening device] may ask the user [i.e. computing system querying the user, via the listening device] whether they would like to proceed with purchasing the identified item [i.e. in response to receiving a communication from the user, via the listening device purchasing the specific product]” Col. 16 Ln. 34-37); and 
		-receiving a communication from the user via the listening device (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. via the listening device] may ask the user whether they would like to proceed with purchasing the identified item [i.e. receiving a communication from the user]” Col. 16 Ln. 34-37).

		The combination of Danovitz/Mahajan/Yoganandan does not explicitly teach communicating whether the specific product to be added to the product list should replace a 
		Ouimet, however, teaches a commerce system (i.e. abstract), including the known technique of communicating whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product (Ouimet, see at least: “FIG. 10 e consumer 106 identifies seven detergent products that the consumer would consider purchasing [i.e. previous version of the specific product presently in the product list]” [0187] and “a consideration set can be created based on consumer input [i.e. communicate]. For example, consumer 106 can submit a list of products to service provider 102. Alternatively, consumer 106 can form a consideration set by selecting desired products or removing products that are not under consideration from a list of possible products [i.e. communicate whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product]…manufacturer can target specific consumers with value messages in an attempt to get 
		the known technique of, in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product, the user communicating a prioritization of the specific product in the product list relative how the previous version of the specific product is prioritized in the product list (Ouimet, see at least: “a consideration set can be created based on consumer input. For example, consumer 106 can submit a list of products to service provider 102…manufacturer can target specific consumers with value messages in an attempt to get consumers to add the manufacturer's product to a consideration set [i.e. in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product]” [0188] and “Consumer 106 arranges the list in order of preference, with the most desirable product ranked or listed first [i.e. the user communicating a prioritization of the specific product in the product list relative how the previous version of the specific product is prioritized in the product list]. The seven detergent products that consumer 106 is considering for purchase form a consideration set comprising the detergent products that consumer 106 would consider purchasing” [0187]); and 
		the known technique of in response to receiving a communication of the prioritization from the user, a computing system prioritizing the specific product in the product list in accordance with the communicated prioritization (Ouimet, see at least: “Consumer 106 arranges the list in order of preference, with the most desirable product ranked or listed first [i.e. the prioritization from the user]. The seven detergent products that consumer 106 is considering for 106 would consider purchasing” [0187] and “Consumer agent 104 saves consideration sets for future use [i.e. in response to receiving a communication of the prioritization from the user, a computing system prioritizing the specific product in the product list in accordance with the communicated prioritization] when consumer 106 desires or needs a product and indicates an intent to purchase a product from the consideration set” [0189] and “Consumer agent 104, manufacturer agent 108, and retailer agent 114 are each intelligent personal agents provided by service provider 102. An intelligent personal agent is an intelligent software application or program [i.e. a computing system]” [0063]). These known techniques are applicable to the method of the combination of Danovitz/Mahajan/Yoganandan as they both share characteristics and capabilities, namely, they are directed to a commerce system.
		It would have been recognized that applying the known techniques of communicating whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product; in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product, the user communicating a prioritization of the specific product in the product list relative how the previous version of the specific product is prioritized in the product list; and in response to receiving a communication of the prioritization from the user, a computing system prioritizing the specific product in the product list in accordance with the communicated prioritization, as taught by Ouimet, to the teachings of the combination of Danovitz/Mahajan/Yoganandan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to .

Response to Arguments
Rejections under 35 U.S.C. §103
		Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

-Yousefian et al. (US 10,142,730 B1) teaches identifying noise sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/Examiner, Art Unit 3684